Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161656-7                                                                                                  Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  JASON WILLIAM MYERS,                                                                                 Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 161656-7
                                                                   COA: 345673, 346089
                                                                   Wayne CC: 16-012484-CZ
  ANTONIO’S OF DEARBORN HEIGHTS, INC.,
  d/b/a ANTONIO’S CUCINA ITALIANA,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2021
         t0524
                                                                              Clerk